The first assignment of error raises the crucial issue in this case:
When a clause in an insurance policy, designed to protect an insured motorist from the effects of personal injury at the hands of a negligent uninsured motorist, establishes a one-year limitation upon the right to institute arbitration proceedings to determine the claim, is that one-year limitation void for conflict with the statutory limitation of two years for claims for bodily injury in the Ohio Revised Code?
It is clear that the insurance contract in this case establishes a limitation for the filing of a claim for bodily injury under the uninsured motorist clause.3 That limitation requires that a claim for arbitration under the clause must be filed within one year. The statutory limitation for bodily injuries is two years.4
Private limitations on the right to sue may be established if reasonable and not in conflict with general law; UnitedCommercial Travelers v. Wolfe (1947), 331 U.S. 586, 608;91 L. Ed. 1687, 1700; Bartley v. Business Assn. *Page 239 
(1924), 109 Ohio St. 585, 589. The form of an action is immaterial.5
I would hold the private limitation in this case to be in conflict with general law and that it must give way to the two year limitation provided in the statute. That time boundary reflects public policy and governs the claim. I would hold Assignment of Error No. 1 to be well taken and reverse and remand for further proceedings according to law.
3 The clause is based on Ohio Revised Code § 3937.18
(mandatory offering of uninsured motorist coverage).
4 Ohio Revised Code § 2305.10.
5 Cf. Andrianos v. Traction Co. (1951), 155 Ohio St. 47 at p. 51:
"Surely, the General Assembly did not intend to create different periods of limitation for the recovery of damages growing out of bodily injury, depending on the form of the action brought. No matter what form is adopted, the essence of the action is the wrongful injury, and that it arose from the breach of an express or implied contract is immaterial.
"In other words, the term, `action,' as used in Section 11224-1, General Code, refers to the nature or subject matter thereof and not to its form as a matter of remedial procedure. Whether the action is strictly in tort or for breach of contract, it is nonetheless an action to recover damages for bodily injury and is governed by the two-year limitation prescribed by Section 11224-1, General Code.
"Because in Ohio we have but one form of action, designated a civil action, cases from other jurisdictions, the decisions in which turned upon a distinction in the form of action brought, are not pertinent. In those cases, the results depended on whether the suits were in reality tort or contract actions. As has already been pointed out, under the express wording of Section 11224-1, General Code, it makes no difference whether the action to recover damages for bodily injury is in theoryex contractu or ex delicto; nor does it matter that plaintiff may elect between the two types of action." *Page 240